DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/980,052, filed 05/15/2018 now ABN; 15/980,052 is a CON of 14/633,605 02/27/2015 now ABN.

Status of the Claims
Claim(s) 1-2 and 4-34 is/are pending in this application.
Claim(s) 1-2, 9, 11-13, 15, 16 and 19 are under examination. 
Claim(s) 4-8, 10, 14, 17-18 and 20-34 are withdrawn, see explanation below.

Information Disclosure Statements
The information disclosure statement(s) (IDSs) submitted on July 24, 2020, July 28, 2020 and Nov 30 2020 have/has been considered by the Examiner. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97. Enclosed with this Office Action is a return-copy of the PTO-1449 Forms with the Examiner's initials and signature indicating those references that have been considered. 

Election/Restrictions
Applicant’s election of the species of JAK1 selective inhibitor (compound 5); disease to be treated (myelodysplastic syndrome, MDS-U); and an additional therapeutic agent 5-azacytidine, in the reply filed on June 1, 2021 s acknowledged. 
without traverse (MPEP § 818.03(a)).
Applicant’s elected species of JAK1 inhibitor is compound 5, appearing on pages 45-50 of the specification. {1-{ 1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[ 4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile, (Compound 5).

    PNG
    media_image1.png
    295
    151
    media_image1.png
    Greyscale

	In response, the examiner notes that applicant’s compound 5 is 
    PNG
    media_image2.png
    316
    353
    media_image2.png
    Greyscale


1-​[1-​[[3-​fluoro-​2-​(trifluoromethyl)​-​4-​pyridinyl]​carbonyl]​-​4-​piperidinyl]​-​3-​[4-​(7H-​pyrrolo[2,​3-​d]​pyrimidin-​4-​yl)​-​1H-​pyrazol-​1-​yl]​- 3-​Azetidineacetonitril​e. 
The elected species (compound 5), elected disease (MDS) and additional therapeutic agent or agents, 5-azacytidine read on claims 1-2, 9, 11-13, 15, 16 and 19. 
Claims 4-8, 10, 14, 17-18 and 20-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
While applicant stated claim 18 reads upon its species election of an additional agent, claim 18 is withdrawn as applicant only elected the single species of 5-azacytidine as an additional agent and did not elect further any of the species recited in claim 18.  
Further, claims 20-34, that depend directly or indirectly from withdrawn claim 18 are also similarly withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 9, 11-13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang et al. US 2011/0224190 A1, dated September 15, 2011 and
Foucar (Am J Clin Pathol 2009;132:281-289), cited by examiner on PTO-892 form,
as evidenced by WHO Table 1, Classification of MDS, cited by applicant in response for prosecution of parent case US S/N 14633605, dated October 7, 2016, copy included with this filing and noted on PTO-892 form.
	Huang and Foucar have been cited by applicant’s IDS. WHO Table 1 was referenced by applicant in their response dated Oct. 7, 2016 for the prosecution of the parent case, US S/N 14633605. 
Applicant’s claim 1 is directed to a method of treating a myelodysplastic syndrome in a patient in need thereof, comprising administering to said patient a therapeutically effective amount of a JAK1 selective inhibitor, or a pharmaceutically acceptable salt thereof, wherein the JAK1 selective inhibitor includes compounds such the elected species, 
{1-{ 1-[3-Fluoro-2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[ 4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]azetidin-3-yl}acetonitrile, (Compound 5). 
Claim 2 is directed to the method of claim 1, wherein the JAK1 selective inhibitor is selective for JAK1 over JAK2, JAK3, and TYK2.
Claim 19 is directed solely to compound 5 for the claimed method. 
Regarding claims 1-2 and 19, Huang teaches that its compounds of formula I are piperidin-4-yl azetidine derivatives for the modulation of JAK1 and are useful for the treatment of JAK1 related diseases, including cancer, see abstract and paragraphs 10-18.  
Regarding claims 1-2 and 19, Huang teaches the invention’s elected compound 5 (a JAK1 specific inhibitor) as an embodiment of the claimed compounds of its formula I, see paragraph 268. 

    PNG
    media_image3.png
    69
    430
    media_image3.png
    Greyscale

Huang specifically teaches as a preferred embodiment applicant’s elected compound 5, and a salt, as evidenced claims 49-50 of Huang.

    PNG
    media_image4.png
    178
    432
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    289
    436
    media_image5.png
    Greyscale

Huang specifically teaches compound 5 as a preferred embodiment (see claims 49-50) and that from the multitude of JAK1 modulated diseases, Huang teaches as a preferred embodiment, the treatment of the myeloproliferative disorder, CMML, see claim 72.
The primary reference Huang, while teaching claims 1-2 and 19 in terms of the elected species of JAK1 specific inhibitor, compound 5, for the treatment of a myeloproliferative disease, CMML, Huang differs from claims 1-2 in that it does not specifically recite the disease state, myelodysplastic syndrome (MDS). 
To address this, Foucar teaches that the World Health Organization (WHO) has defined myelodysplastic/myeloproliferative disorders (MDS/MPNs) include the disorder CMML (where Huang teaches treatment of CMML), see page 281 bridging to page 283. 
Foucar teaches MDS/MPNs are myeloid neoplasms that exhibit dysplastic (abnormal looking blood cells) and proliferative (increased number of immature 
It is noted that both CMML and MDS share the common overlap of myelodysplastic (abnormal looking) blood cells, as well as number of immature blood cells (blasts). Both these overlapping features (abnormal looking blood cells and presence of immature (blast) blood cells, provide the skilled artisan a rationale to look towards one disease as guidance to treat the other.  
Further, the examiner notes that WHO Table 1 for MDS teaches that the claimed MDS disorders (RCUD, RARS, refractory cytopenia with multilineage dysplasia, RAEB-1 and -2, MDS-U and MDS associated with isolated del (5q)) are all noted to have percentages of blasts in the bone marrow as follows: <5% blasts, 5 to 9% blasts, 10 to 19% blasts, see Table 1 below. 

    PNG
    media_image6.png
    462
    624
    media_image6.png
    Greyscale


Accordingly, the skilled artisan would still have a rationale to look towards the teachings of Huang to use the claimed and elected species, compound 5, not only to treat the CMML, but also MDS. The rationale being that both disorders share the common features of abnormal (myelodysplastic) blood cells and immature blood cells (blasts) percentages common to both diseases.
Claim(s) 9 is/are directed to the methods of claim 1, wherein said myelodysplastic syndrome is myelodysplastic syndrome, unclassified (MDS-U).
As discussed above, Huang teaches applicant’s JAK1 inhibitor, compound 5, for the treatment of the MDS/MPNs disease, CMML.  However, Huang does not teach the treatment of an unclassified MDS (MDS-U).  As discussed above, Foucar notes that percentages of blasts in bone marrow for CMML, overlap with those percentages of blasts for applicant’s claimed MDS species (including MDS-U) as per WHO Table 1 for MDS. 
To address this and regarding claim 9, the examiner notes that as evidenced by WHO Table 1, the skilled artisan would have a rationale to treat unclassified MDS due to the overlap in percentages of blasts found in bone marrow for it and CMML, as well as the presence of dysplastic cells.
Regarding claim 11 and the limitation of where the MDS is refractory to erythropoiesis stimulating agents, Huang teaches that JAKs are associated with many disease states, including the absence of erythropoiesis, see paragraph 4. Accordingly, one of ordinary skill in the art would have a rationale to treat this disease state (which 
Regarding claim 12 and the limitation of where the patient is red blood cell transfusion dependent, Huang teaches that JAKs are associated with many disease states, including the absence of erythropoiesis, see paragraph 4. Accordingly, one of ordinary skill in the art would have a rationale to treat this disease state (a lack of red blood cells due to the absence erythropoiesis, such as a patient dependent upon red blood cell transfusion), with a JAK inhibitor compound such as claimed and known compound 5. 
Claim 13 discloses the method of claim 3, further comprising administering an additional therapeutic agent selected from an IMiD, an anti-IL-6 agent, an anti-TNF-a agent, a hypomethylating agent, or a biologic response modifier (BRM).
Claim 15 discloses the method of claim 13, wherein said hypomethylating agent is a DNA methyltransferase inhibitor.
Claim 16 discloses the method of claim 15, wherein said DNA methyl transferase inhibitor is selected from 5 azacytidine and decitabine.
Regarding claims 13 and 15-16, Huang teaches the combination of its JAK1 inhibitors, such as compound 5, in combination with other agents, such as hypomethylating agents, including decitabine, see paragraph 786.  While decitabine is not the elected species of additional agents elected by applicant, this rejection of claim 16 disclosing decitabine, came about during the examiner's routine search and examination of the application.  

 where Foucar and WHO Table 1 for MDS, in combination, have disclosures noting the overlapping blasts percentages in bone marrow between CMML and MDS, as well as the presence of dysplastic cells) to predictably arrive at the claimed invention.  
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang et al. US 2011/0224190 A1, dated September 15, 2011 and
Foucar (Am J Clin Pathol 2009;132:281-289), cited by examiner on PTO-892 form,
as evidenced by WHO Table 1, Classification of MDS, cited by applicant in response for prosecution of parent case US S/N 14633605, dated October 7, 2016, copy included with this filing and noted on PTO-892 form, as applied to claims 1-2, 9, 11-13, 15, 16 and 19,
in further view of Clinical Trial NCT01787487 (‘487 Trial), dated February 7, 2013.  

Claim 15 discloses the method of claim 13, wherein said hypomethylating agent is a DNA methyltransferase inhibitor.
Claim 16 discloses the method of claim 15, wherein said DNA methyl transferase inhibitor is selected from 5 azacytidine and decitabine.
Regarding claims 13 and 15-16, Huang teaches the combination of its JAK1 inhibitors, such as compound 5, in combination with other agents, such as the DNA methyltransferase agent, decitabine, see paragraph 786.
While Huang, Foucar and WHO Table 1 (Classification of MDS) teach combinations of elected species compound 5 with the DNA methyl transferase, decitabine, they do not recite treatment with the elected species of an additional therapeutic agent, the DNA methyl transferase agent, 5 azacytidine. 
To address this, the ‘487 Trial teaches a method to treat patients with myelodysplastic syndrome (MDS) with a combination of a JAK1 specific inhibitor (Ruxolitinib) and the elected species azacytidine (referred to by applicant as 5-azacytidine), see page 1, Brief title, Official Title, and Brief Summary. Based on the teachings of the prior art teaching combinations of JAK1 specific inhibitors with DNA methyl transferase agents, it would be obvious to substitute the various JAK1 inhibitors with taught DNA methyl transferase agents, to arrive at the claimed combination of compound 5 with 5 Azacytidine as per claims 13, 15 and 16.

where Foucar and WHO Table 1 for MDS, in combination, have disclosures noting the overlapping blasts percentages in bone marrow between CMML and MDS, as well as the presence of dysplastic cells) to predictably arrive at the claimed invention.  The rationale to arrive at the claimed combination is the simple substitution of known equivalents (different JAK1 specific inhibitors with different known DNA methyl transferase agents) to predictably arrive at the claimed invention.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.

Non-Statutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 9, 11-13, 15, 16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 18, 22, 25, 28, 30-39, 41 and 44-45 of copending Application No. 14453129, Huang and Foucar, as evidenced by WHO Table 1 for MDS.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
Application No. 14453129 generally claims treatment of the MDS disorder, CMML, with the JAK inhibitor compound 5 as elected by applicant. While the application teaches the treatment of CMML (claims 1-13, 18, 22, 25, 28, 30-39, 41 and 44-45), it does not recite applicant's elected species compound 5 for MDS as claimed, let alone compound 5 in combination with other agents.
 To cure this deficiency, Huang teaches the claimed/elected compound 5 for CMML, as well as combinations with anti-cancer drugs such as decitabine, see above discussion.  As noted above, Foucar as evidenced by WHO Table 1 for MDS, provide a basis for the skilled artisan to look towards treating CMML as per Huang as well as those species of MDS per applicant's claim 1.
As discussed above, Huang teaches applicant’s JAK1 inhibitor, compound 5, for the treatment of the MDS/MPNs disease, CMML.  However, Huang does not teach the treatment of an unclassified MDS (MDS-U).  As discussed above, Foucar notes that percentages of blasts in bone marrow for CMML, overlap with those percentages of blasts for applicant’s claimed MDS species as per WHO Table 1 for MDS, as well as the presence of dysplastic cells. 
Regarding claim 9, the examiner notes that as evidenced by WHO Table 1, the skilled artisan would have a rationale to treat unclassified MDS due to the overlap in 
As such, the pending claims of the instant application are obvious in view of the cited art. 

Claims 1-2, 9, 11-13, 15, 16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-49 of US Patent 9464088 (formerly Application No. 14289121), Huang and Foucar, as evidenced by WHO Table 1 for MDS.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
The ’088 patent generally claims treatment of the MDS disorder, CMML, with the JAK inhibitor compound 5 as elected by applicant, see claims 1-49. While the application teaches the treatment of CMML, it does not recite applicant's elected species compound 5 for MDS as claimed, let alone compound 5 in combination with other agents.
 To cure this deficiency, Huang teaches the claimed/elected compound 5 for CMML for the treatment of MDS, as well as combinations with anti-cancer drugs such as decitabine, see above discussion.  
As discussed above, Huang teaches applicant’s JAK1 inhibitor, compound 5, for the treatment of the MDS/MPNs disease, CMML.  However, Huang does not teach the treatment of an unclassified MDS (MDS-U).  As discussed above, Foucar notes that percentages of blasts in bone marrow for CMML, overlap with those percentages of 
Regarding claim 9, the examiner notes that as evidenced by WHO Table 1, the skilled artisan would have a rationale to treat unclassified MDS due to the overlap in percentages of blasts found in bone marrow for it and CMML, as well as the presence of dysplastic cells.
As such, the pending claims of the instant application are obvious in view of the cited art. 

Claims 1-2, 9, 11-13, 15, 16 and 19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 89, 90 and 95 of copending Application No. 14020505, Huang and Foucar, as evidenced by WHO Table 1 for MDS.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
Application No. 14020505 generally claims treatment of the MDS disorder, CMML, with the JAK inhibitor 3-cyclopentyl-3-[4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]prop-anenitrile, or a pharmaceutically acceptable salt thereof, see claims 89, 90 and 95.
While the application teaches the treatment of CMML, it does not recite applicant's elected species compound 5 for MDS as claimed, let alone compound 5 in combination with other agents. To cure this deficiency, Huang teaches the claimed 
As discussed above, Huang teaches applicant’s JAK1 inhibitor, compound 5, for the treatment of the MDS/MPNs disease, CMML.  However, Huang does not teach the treatment of an unclassified MDS (MDS-U).  As discussed above, Foucar notes that percentages of blasts in bone marrow for CMML, overlap with those percentages of blasts for applicant’s claimed MDS species as per WHO Table 1 for MDS, as well as the presence of dysplastic cells. 
Regarding claim 9, the examiner notes that as evidenced by WHO Table 1, the skilled artisan would have a rationale to treat unclassified MDS due to the overlap in percentages of blasts found in bone marrow for it and CMML, as well as the presence of dysplastic cells.
As such, the pending claims of the instant application are obvious in view of the cited art.

Claims 1-2, 9, 11-13, 15, 16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent 9359358 (formerly copending Application No. 13588776), Huang and Foucar, as evidenced by WHO Table 1 for MDS. 
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
US Patent 9359358 generally claims treatment of the MDS disorder, CMML, with the JAK inhibitor compound 5 as elected by applicant, see claims 1, 4-9, 22, 26-35, 38-42, and 49-50. While the application teaches the treatment of CMML, it does not recite 
 To cure this deficiency, Huang teaches the claimed/elected compound 5 for CMML for the treatment of MDS, as well as combinations with anti-cancer drugs such as decitabine, see above discussion.  
As discussed above, Huang teaches applicant’s JAK1 inhibitor, compound 5, for the treatment of the MDS/MPNs disease, CMML.  However, Huang does not teach the treatment of an unclassified MDS (MDS-U).  As discussed above, Foucar notes that percentages of blasts in bone marrow for CMML, overlap with those percentages of blasts for applicant’s claimed MDS species as per WHO Table 1 for MDS, as well as the presence of dysplastic cells. 
Regarding claim 9, the examiner notes that as evidenced by WHO Table 1, the skilled artisan would have a rationale to treat unclassified MDS due to the overlap in percentages of blasts found in bone marrow for it and CMML, as well as the presence of dysplastic cells.
As such, the pending claims of the instant application are obvious in view of the cited art.

Claims 1-2, 9, 11-13, 15, 16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 7 of US Patent 9206187 B2, Huang and Foucar, as evidenced by WHO Table 1 for MDS.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  It is pointed out that applicant’s claim 1 broadly claims 
US Patent 9206187 B2 generally claims treatment of the MDS disorder, CMML, with the JAK inhibitor 3-cyclopentyl-3-[4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]propanenitrile, or a pharmaceutically acceptable salt thereof, see claims 1, 2 and 7.
While the ‘187 patent teaches the treatment of CMML, it does not recite applicant's elected species compound 5 for MDS as claimed, let alone compound 5 in combination with other agents. 
To cure this deficiency, Huang teaches the claimed compound 5 for CMML for the treatment of MDS, as well as combinations with anti-cancer drugs such as decitabine, see above discussion.  As discussed above, Huang teaches applicant’s JAK1 inhibitor, compound 5, for the treatment of the MDS/MPNs disease, CMML.  However, Huang does not teach the treatment of an unclassified MDS (MDS-U).  As discussed above, Foucar notes that percentages of blasts in bone marrow for CMML, overlap with those percentages of blasts for applicant’s claimed MDS species as per WHO Table 1 for MDS, as well as the presence of dysplastic cells. 
Regarding claim 9, the examiner notes that as evidenced by WHO Table 1, the skilled artisan would have a rationale to treat unclassified MDS due to the overlap in percentages of blasts found in bone marrow for it and CMML, as well as the presence of dysplastic cells.
As such, the pending claims of the instant application are obvious in view of the cited art.

Claims 1-2, 9, 11-13, 15, 16 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 11 of US Patent 8946245 B2, Huang and Foucar, as evidenced by WHO Table 1 for MDS.
The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  It is pointed out that applicant’s claim 1 broadly claims JAK1 inhibitors and is not limited in scope to applicant’s claim 1, therefore, art teach noting JAK inhibitors are relevant to the obviousness analysis.
US Patent 8946245 B2 generally claims treatment of the MDS disorder, CMML, with the JAK inhibitor 3-cyclopentyl-3-[4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]prop-anenitrile, or a pharmaceutically acceptable salt thereof, and combinations with another chemotherapeutic agent, see claims 1-5 and 11.
While the ‘245 patent teaches the treatment of CMML, it does not recite applicant's elected species compound 5 for MDS as claimed, let alone compound 5 in combination with other agents.
To cure this deficiency, Huang teaches the claimed compound 5 for CMML for the treatment of MDS, as well as combinations with anti-cancer drugs such as decitabine, see above discussion.  As discussed above, Huang teaches applicant’s JAK1 inhibitor, compound 5, for the treatment of the MDS/MPNs disease, CMML.  However, Huang does not teach the treatment of an unclassified MDS (MDS-U).  As discussed above, Foucar notes that percentages of blasts in bone marrow for CMML, overlap with those percentages of blasts for applicant’s claimed MDS species as per WHO Table 1 for MDS, as well as the presence of dysplastic cells. 

As such, the pending claims of the instant application are obvious in view of the cited art.
Conclusion
In summary, no claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699